Opinion issued November13, 2003














In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00322-CV
____________

MANUEL CUEVAS,  Appellant

V.

TRINIDAD LUNA,  Appellee




On Appeal from the 295th District Court
Harris County, Texas
Trial Court Cause No. 0146014




MEMORANDUM  OPINION
          This is an appeal from a judgment signed March 3, 2003.  Appellants have
invoked the jurisdiction of this Court by filing a notice of appeal, but they have  not
paid the appellate filing fee.  On July 31, 2003, this Court ordered that unless, within
15 days of the date of the order, appellant paid the appellate filing fee, his appeal
would be dismissed.  The 15 days have expired and appellant has not paid the
appellate filing fee.
          Accordingly, we dismiss the appeal. SeeTex. R. App. P. 5; 42.3(b),(c).
PER CURIAM
Panel consists of Justices Hedges, Nuchia, and Higley.